DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment and arguments, filed on 04/22/2021, have overcome the 35 USC 103 rejections listed in the previous office action dated, 02/22/2021.
Allowable Subject Matter
Claims 1-2, 5-12, 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art does not disclose nor teach, “A liquid crystal display, comprising: … wherein the rear cover includes: a body covering a back surface of the horizontal portion of the cover bottom; and a hook protruding from the body in the first direction and inserted into the first groove, wherein the backlight unit includes a light source and a light guide plate, wherein the horizontal portion of the cover bottom is disposed to face an entire back surface of the backlight unit and cover the entire back surface of the backlight unit, wherein one end of the extension protrudes in a rearward direction beyond the back surface of the horizontal portion of the cover bottom, and wherein at least a portion of the first groove is disposed between a reference line extended from the back surface of the horizontal portion of the cover bottom in the first direction and a protruding end of the extension”, in combination with the remaining limitations of the claim.  Therefore independent claim 1, is allowed.

Regarding independent claim 12, the prior art does not disclose nor teach, “A display device, comprising: … a rear cover having a body and a hook that protrudes outwardly from the body, the hook positioned in the first groove of the peripheral portion of the guide panel; a cover bottom on the rear cover, the cover bottom including: a first portion extending in a first direction, the first portion of the cover bottom positioned on the rear cover, and a second portion extending in a second direction, the second portion having an end surface position in the second groove of the panel support portion of the guide panel; a backlight unit on the first portion of the cover bottom; and a display panel on the panel support portion of the guide panel, wherein the backlight unit includes a light source and a light guide plate, wherein the first portion of the cover bottom is disposed to face an entire back surface of the backlight unit and cover the entire back surface of the backlight unit and wherein the body of the rear cover and the hook of the rear cover positioned in the first groove form a substantially planar surface”, in combination with the remaining limitations of the claim.  Therefore, independent claim 12 is allowed.
Dependent claims 14-20 and 22 are allowed by virtue of the dependence upon independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871